
	

114 SRES 311 ATS: Honoring Rutgers, the State University of New Jersey, as Rutgers celebrates its 250th anniversary.
U.S. Senate
2015-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 311
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2015
			Mr. Menendez (for himself and Mr. Booker) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 14, 2016Committee discharged; considered and agreed toRESOLUTION
		Honoring Rutgers, the State University of New Jersey, as Rutgers celebrates its 250th anniversary.
	
	
 Whereas, on November 10, 1766, the Royal Governor of New Jersey, William Franklin, granted a charter in the name of King George III for the establishment of Queen’s College;
 Whereas in 1825, Queen's College was renamed Rutgers in honor of Colonel Henry Rutgers, a university trustee and Revolutionary War veteran;
 Whereas in 1864, Rutgers was designated as a land-grant college, offering educational access to a wide range of students who would become the new workforce for expanding businesses, factories, and farms of the United States;
 Whereas in 1869, Rutgers became the birthplace of college football by hosting a game against Princeton University and winning 6 to 4;
 Whereas in 1946, the University of Newark became part of Rutgers, laying the foundation for Rutgers University–Newark;
 Whereas in 1950, the College of South Jersey became part of Rutgers, giving rise to Rutgers University–Camden;
 Whereas in 1945 and 1956, the New Jersey State legislature designated Rutgers as the State University of New Jersey;
 Whereas in 1989, Rutgers became a member of the Association of American Universities, an association of the top research universities in the United States and Canada;
 Whereas with the integration of most of the University of Medicine and Dentistry of New Jersey into Rutgers School of Biomedical and Health Sciences in 2013, Rutgers undertook the largest merger in the history of higher education in the United States;
 Whereas in 2014, Rutgers joined the Big Ten Conference, bringing the long history of collegiate athletics at Rutgers into the storied conference comprised of highly regarded, research-intensive flagship universities;
 Whereas in 2014, Rutgers joined the Committee on Institutional Cooperation, the premier consortium of top-tier research institutions in the United States;
 Whereas, as of November 2015, Rutgers— (1)educates more than 65,000 students at 31 schools;
 (2)employs more than 22,000 faculty and staff; (3)records more than 1,700,000 patient visits annually; and
 (4)boasts more than 460,000 living alumni worldwide; Whereas the 250th anniversary of the establishment of Rutgers is November 10, 2016;
 Whereas the celebration of the 250th anniversary of the establishment of Rutgers begins on November 10, 2015, with Charter Day festivities on the lawn of Old Queens and will continue through November 10, 2016; and
 Whereas Rutgers exemplifies all of the traditions of higher education in the United States because Rutgers is the only university in the United States that is—
 (1)a colonial college; (2)a land-grant college; and
 (3)a comprehensive public research university: Now, therefore, be it   That the Senate honors Rutgers, the State University of New Jersey, as Rutgers celebrates 250 years of rich history as a colonial college, a land-grant institution, and a great State university that has been a source of pride for New Jersey and the people of the United States since 1766.